Citation Nr: 0932834	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  08-12 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Whether nonservice-connected pension benefits were properly 
terminated due to  fugitive felon status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1967 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2007 administrative decision of 
the VA  Regional Office and Insurance Center (ROIC) in 
Philadelphia, Pennsylvania, terminating the Veteran's 
nonservice-connected pension benefits due to fugitive felon 
status.  The Veteran filed a notice of disagreement (NOD) in 
October 2007 and the RO issued a statement of the case (SOC) 
in March 2008.  The Veteran filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2008.  


FINDINGS OF FACT

1.  The Veteran served on active duty from November 1967 to 
July 1969.

2.  The Board was notified that the Veteran died in May 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008). 


ORDER


The appeal is dismissed. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


